DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, and 10, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kong et al. (US Publication No. 20190124571).

As to claims 1, 5, 6, and 10, Kong teaches a wireless terminal, a wireless base station, a wireless communication method and a wireless communication system comprising: a wireless base station; and one or more wireless terminals (fig. 1, p0032, pp0033, user equipment and base station communicating), wherein the wireless terminal includes a first radio communication circuit configured to perform wireless communication with the wireless base station (fig. 1, p0032, pp0033, user equipment and base station communicating), and a first controller configured to allocate a part of an allocation amount of a wireless resource indicated in uplink grant to transmission of a status report of a transmission buffer when the uplink grant is received from the wireless base station (fig. 1, pp0046, base station allocates a resource to the terminal based on the SR, and delivers an uplink grant, the terminal uses the resource to send the BSR, and in addition, uses a rest portion of the resource to send the uplink data), and uplink data stored in the transmission buffer is transmitted by using the radio communication circuit (fig. 1, pp0046, base station allocates a resource to the terminal based on the SR, and delivers an uplink grant, the terminal uses the resource to send the BSR, and in addition, uses a rest portion of the resource to send the uplink data), and wherein the wireless base station includes a second radio communication circuit configured to perform wireless communication with the wireless terminal (fig. 1, p0032, pp0033, user equipment and base station communicating), and a second controller configured to transmit uplink grant indicating an allocation amount of a wireless resource allocated to the wireless terminal through scheduling of the wireless resource (fig. 1, pp0046, base station allocates a resource to the terminal based on the SR, and delivers an uplink grant, the terminal uses the resource to send the BSR, and in addition, uses a rest portion of the resource to send the uplink data), acquire the status report of the transmission buffer from an uplink signal received from the terminal in response to transmission of the uplink grant (fig. 1, pp0046, base station allocates a resource to the terminal based on the SR, and delivers an uplink grant, the terminal uses the resource to send the BSR, and in addition, uses a rest portion of the resource to send the uplink data, and pp0157), and acquire a buffer estimation amount of the terminal based on the acquired status report (fig. 1, pp0050, size of a buffer status report (BSR) of the terminal, and increasing the size, and pp0157).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 8, 9, 12 and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US Publication No. 20190124571) in view of Loehr et al. (US Publication No. 20150117342).

As to claims 3, 8, and 12, Kong teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the first controller included in the wireless terminal is configured to 60FJTR 9448allocate a part of the allocation amount of the wireless resource indicated in the uplink grant to transmission of the status report of the transmission buffer in a case where a status of the transmission buffer satisfies a predetermined condition, and does not allocate a part of the allocation amount of the wireless resource indicated in the uplink grant to transmission of the status report of the transmission buffer in a case where a status of the transmission buffer does not satisfy the predetermined condition.  
In an analogous field of endeavor, Loehr teaches wherein the first controller included in the wireless terminal is configured to 60FJTR 9448allocate a part of the allocation amount of the wireless resource indicated in the uplink grant to transmission of the status report of the transmission buffer in a case where a status of the transmission buffer satisfies a predetermined condition (fig. 9, fig. 11, pp0245, when amount of data in buffer exceeds predetermined threshold, YES, trigger transmission of BSR/SR on the dedicated allocated resources, and pp0180), and does not allocate a part of the allocation amount of the wireless resource indicated in the uplink grant to transmission of the status report of the transmission buffer in a case where a status of the transmission buffer does not satisfy the predetermined condition (fig. 9, fig. 11, pp0245, when amount of data in buffer exceeds predetermined threshold, NO, do not trigger transmission of BSR/SR on the dedicated allocated resources, and pp0180). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Kong with the teachings of Loehr to achieve the goal of efficiently and reliably reducing active time and enhance power efficient to transmit data in a communication system (Loehr, pp0245).
As to claims 4, 9, and 13, Kong teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the second controller included in the wireless base station is configured to transmit the predetermined condition to the wireless terminal by using the second radio communication circuit, and wherein the first controller included in the wireless terminal is configured to receive the predetermined condition from the wireless base station by using the first radio communication circuit.
In an analogous field of endeavor, Loehr teaches wherein the second controller included in the wireless base station is configured to transmit the predetermined condition to the wireless terminal by using the second radio communication circuit (fig. 9, pp0213, a receiver of the user equipment receives the predetermined threshold value from said network entity), and wherein the first controller included in the wireless terminal is configured to receive the predetermined condition from the wireless base station by using the first radio communication circuit (fig. 9, pp0213, a receiver of the user equipment receives the predetermined threshold value from said network entity). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Kong with the teachings of Loehr to achieve the goal of efficiently and reliably reducing active time and enhance power efficient to transmit data in a communication system (Loehr, pp0245).

Claim 2, 7, and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US Publication No. 20190124571) in view of Yasukawa et al. (US Publication No. 20190110224).

As to claims 2, 7, and 11, Kong teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the wireless terminal further includes a memory configured to store a conversion table having a plurality of small ranges into which a range from a lower limit value of the transmission buffer to an upper limit value of the transmission buffer is divided, and indexes corresponding to the respective small ranges, wherein the first controller included in the wireless terminal is configured to specify the small range corresponding to an amount of data staying in the transmission buffer according to the conversion table, acquire the index corresponding to the specified small range, and store the index into the status report of the transmission buffer.  
In an analogous field of endeavor, Yasukawa teaches wherein the wireless terminal further includes a memory configured to store a conversion table having a plurality of small ranges into which a range from a lower limit value of the transmission buffer to an upper limit value of the transmission buffer is divided, and indexes corresponding to the respective small ranges (fig. 6, pp0042, fig. 10, and pp0044, index ranges) wherein the first controller included in the wireless terminal is configured to specify the small range corresponding to an amount of data staying in the transmission buffer according to the conversion table (fig. 6, pp0042, fig. 10, and pp0044, index ranges), acquire the index corresponding to the specified small range, and store the index into the status report of the transmission buffer (fig. 6, pp0042, fig. 10, and pp0044, index ranges). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Kong with the teachings of Yasukawa to achieve the goal of efficiently and reliably reducing latency due to the scheduling request and the buffer status report in the procedure so as to realize a radio communication with low latency and high reliability (Yasukawa, pp0007).

Relevant Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhu et al. (US Publication No. 20170078890) discussed the concept in a communication system wherein the processor is further configured to: determine an unused portion of the resources indicated in the uplink grant; and send a buffer status report (BSR) in the unused portion of the resources indicated in the uplink grant (see, fig. 1 and pp0107).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645